Oo Oo YN DH Ww FSF WwW He

NHN wo bb WH WH WH YH LP KN Hee He Ee Ee Ee EO ESO he
oOo nN ON WN BR BY NY KF CO CO ON HO HO PULUWwhLULNOUlUlULEl CUO

 

 

Joseph D. Nohavicka
Pardalis & Nohavicka, LLP
35-10 Broadway, Suite 201
Astoria, NY 11106
Telephone: (718) 777-0400
Facsimile: (718) 777-0599
Attorneys for the Plaintiff

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

Adnan Alam Khan
Civ. Case No.
Plaintiff,

-V-
COMPLAINT
ADDYS BBQ LLC and Nauman Cheema

Defendants.

1
1
!
'
Nm Ne ee ee ee ee ee os

 

Le Plaintiff, Adnan Alam Khan (“Khan”), by and through the undersigned
attorneys, PARDALIS & NOHAVICKA, LLP, hereby complains as follows against

Defendants, Nauman Cheema (“Cheema”’) and ADDYS BBQ LLC (“Infringing LLC”):

NATURE OF THE ACTION

2. Khan, a chef and owner of a Halal Steakhouse Restaurant Chain, is the owner of

the mark “Addy’s Barbeque.”
3. Khan brings this action against ADDYS BBQ, LLC and its principal Nauman
Cheema, alleging ten separate causes of action arising out of their improper use of Khan’s

intellectual property rights. The ten causes of action alleged are as follows:

an

 
Co So SN DO Ww fF WO YP

YN YW NY YN YY YD Be Be Be Be ewe Be ewe Be Be
oa aA nh BF BON fF SG © we I DA FR HY YH SF CS

 

 

4,
BBQ, LLC (Infringing LLC) and its principal Nauman Cheema (each of them the “Defendant,”
collectively the “Defendants”) through its use of the marks “Addy’s Barbeque” and its -
confusingly similar- variation “Addy’s BBQ” (the “Infringing Mark”) in connection with the
operation of a restaurant and provision of restaurant services.

5.
Barbeque” in two locations; the first restaurant opened in Teaneck, New Jersey and the mord

recent one in Astoria, New York in 2018.

(1) Federal Trademark Infringement: False designation of origin and Unfaiy
Competition (15 U.S.C. § 1125 (a));

(2) Common Law Trade Name, Trademark and Service Mark Infringement/ Unfair
Competition;

(3) Federal Trademark Dilution (15 U.S.C. § 1125 (c));

(4) Injury to business reputation/Trademark Dilution (N.Y. Gen. Bus. L. 15 U.S.C. §
360-1);

(5) Cybersquatting (15 U.S.C. § 1125 (d));

(6) Deceptive Acts and Practices ( N.Y. Gen Bus L. § 349);

(7) Common Law Tort of Conversion;

(8) Unjust enrichment;

(9) Breach of Fiduciary Duties

(10) Accounting

Adnan Alam Khan brings this action for the infringement of trademark by Addy’s

Since 2015, Plaintiff owns and operates restaurants under the name “Addy’s

 
Co Oo YD DH mH FP WwW He

NM Bw PO Bw RO KR DR BR RDO
co ~~ Of Oo B&B WH NYO KF Oo CO CO HN BD DH Fe WwW YY KF S&S

 

 

6. Plaintiff has expended substantial time, money and resources successfully
operating, promoting and advertising his restaurant business.

7. Through his efforts, and as a result of Plaintiff's continuous and extensive use of
“Addy’s Barbeque” mark, Plaintiff managed to expand its business and build a solid reputation]
as to the high quality of the ingredients used in the preparation of the meals, the service offered
in his restaurants, as well as, the taste of the dishes served.

8. As a result, the mark “Addy’s Barbeque” has become exclusively associated with
the Plaintiff's restaurants.

9, Besides, Plaintiff, a chef, who had an innovative idea to open Steak-Burger
restaurants offering Halal meat for the special dietary habits of the Islamic community of the
Three-State area, is also known as Chef Addy.

10. In 2016, Plaintiff entered in a partnership agreement with Defendant Cheema in
order to form the Defendant LLC and to open a restaurant in Elmont, New York under the
Plaintiff's trade name “Addy’s Barbeque,” using exclusively the know-how and the recipes
created by Plaintiff.

ll. Following the disseverment of the partnership in July 2017, Plaintiff decided to
discontinue any association between his mark “Addy’s barbeque” and the above-mentioned
restaurant in Elmont.

12. Nevertheless, upon information and belief, Defendant continues operating the
restaurant in Elmont under the name “Addy’s Barbeque” that, inter alia, maintains the same
menu that Plaintiff as a Chef curated.

13. On February 27, 2019, Plaintiff demanded that Defendant ceases using Plaintiff's

name and competing unfairly with Plaintiff.

 
Oo © YN WDB WU FSF WH WN

10
11
12
13
14
15
16
17
18
19
20
21
23
23
24
25
26
27
28

14. Nevertheless, Defendant has refused to cease any unlawful conduct.

15. | Many customers believe that Defendant Cheema’s restaurant belongs to the
Plaintiff's chain of restaurants and/or is otherwise affiliated with Plaintiff.

16. This customers’ confusion is enhanced by the fact that this restaurant indeed
belonged to the Plaintiffs chain of restaurants during his partnership with Defendant Cheema.

17. As a result of Defendant’s wrongful conduct, Plaintiff brings this action for
monetary and injunctive relief.

JURISDICTION AND VENUE
Diversity Jurisdiction and Supplemental Jurisdiction

18. This action arises under the Lanham Act, 15 U.S.C. § 1051 et seq. and the
statutory and common laws of the State of New York. This Court has subject matter
jurisdiction over this action over Plaintiffs federal claim under 28 U.S.C. § 1331 and 1338(a).

19. This Court has supplemental jurisdiction over Plaintiff's state law claims under
28 U.S.C. §§ 1367(a).

20. Venue is proper in this District under 28 U.S.C. §§ 1391(b) and (c).

THE PARTIES

Plaintiff--

21. Adnan Khan (known as “Chef Addy’) is an individual who resides in the State
of New Jersey, is a chef and operates restaurants under the name “Addy’s Barbeque” in New
Jersey and New York.

22.  ~+=Plaintiff is the owner of the Companies; a domestic Company, ADDY’S

BARBEQUE INC., formed on August 29, 2018 under the Laws of the State of New York; and,

 

 

 
Oo © SY BDH Uw FSF Ww YP —

NM BWP BW PO BO KR HR RR Re
co 6Umh™SDLlUCON Ce Olt lr lc SOT i SOOO DOU DY

 

 

a foreign Company, ADDY’S BARBEQUE LLC, formed on June 21:2015 under the Laws of
the State of New Jersey.

Defendant] --

23. ADDYS BBQ LLC, is a domestic Limited Liability Company, formed on
August 23, 2018 under the Laws of the State of New York.

24. Upon information and belief, the principal of this Company is Defendant

Nauman Cheema.

25: Upon information and belief, this Company is the alter ego of Defendant
Cheema.
26. Upon information and belief, Defendant! conducts business and operates a

restaurant using the Infringing Mark “Addy’s BBQ.”

Defendant2--

27, Upon information and belief, Nauman Cheema, is domiciliary of the State of
New York.

28. Defendant? is the founder and owner of the Infringing LLC and operates a
restaurant under the Infringing Mark “Addy’s BBQ” in Elmont, New York.

29. Defendant2 actively and knowingly caused the trademark infringement because
as the founder of Defendant! directs, ratifies, controls, participates in and is the moving force

behind the infringing activity.

FACTUAL ALLEGATIONS APPLICABLE TO ALL CLAIMS

The Famous and Distinctive “Addy’s Barbeque” Trademark

 
Co Oo mo YN ODO AH BP YY LO

Nm WN FP WH BD BD BR RD ORD mm meet
Oo ws OW tA FB WD NH KF TCT ODO DO AYN DBD A FP WwW NHN

 

 

30. Adnan Khan is a chef and businessman, owning, operating and managing two
restaurants: Addy’s Barbeque Teaneck (which Plaintiff operates in New Jersey since 2015) and
Addy’s Barbeque Astoria (which Plaintiff operates in Queens, New York since 2018).

31. Plaintiff has continually used his “Addy’s Barbeque” mark in connection with
his restaurants.

32. Since 2015, Plaintiff has engaged in substantial advertising and promotion, and
has expended substantial time, money and resources as an investment, thereby successfully
developing his business and promoting the “Addy’s Barbeque” mark and brand.

33s In addition to four years of use from March 2015, Plaintiff has made a use-
based application for registration for his “Addy’s Barbeque” mark which is pending before the
United States Patent and Trademark Office (Application Serial No. 88310342, filed on
February 21, 2019).

34. Plaintiff has also maintained an online presence, using the website
http://addysbarbequeteaneck.com/, as well as various social media pages to advertise and
promote his restaurants under the “Addy’s Barbeque” mark.

35. .The “Addy’s Barbeque” mark is associated to the high quality of food and
services offered in Plaintiff's restaurants.

36. Therefore, the mark has become an extremely valuable asset for Plaintiff's
business.

Defendant Infringing Activities

37. Notwithstanding Plaintiff's established rights in the use of the “Addy’s
Barbeque” mark, upon information and belief, Defendant uses the confusingly similar mark,

“Addy’s BBQ,” in connection with the same type restaurant as those operated by Plaintiff.

 
oOo CO SYN DW A FL WY LY

10
1]
12
13
14
15
16
le
18
19
20
21
22
23
24
25
26
27
28

 

 

38. | The operation of the Defendant’s restaurant is similar to Plaintiff's restaurant.

39. Defendant still uses the menu, which Plaintiff as a Chef created, and is similar
to the menu that Plaintiff offers to his own restaurants.

AQ). However, the quality of Defendant’s restaurant is remarkably lower than the
quality offered in Plaintiff's restaurants. Some examples include, but are not limited to, poor
quality of the meat supplies, bad staff hygiene and some incidents of customers’ food
poisoning.

4l. Besides, Defendant’s poor management, who frequently selected below average
level of quality ingredients, led to the termination of the partnership between the parties herein.

42. Consequently, Plaintiff requested the disassociation of his mark from
Defendant’s business.

43. Defendant has engaged in this infringing activity despite having actual
knowledge of Plaintiffs use of the “Addy’s Barbeque” mark.

44, In addition, upon information and belief, Defendant acquired and still uses the
domain name www.addysbbq.com (the “Infringing Domain Name”), which Defendant
currently uses to promote its restaurant business.

45. Defendant used of the Infringing Mark and the Infringing Domain Name despite
having actual knowledge of Plaintiff's use of “Addy’s Barbeque” mark.

46. Defendant maintains a Facebook page which wrongfully states that Plaintiff is
the chef of the restaurant whose names infringes Plaintiff's mark, thereby creating the false
impression to customers that Defendant’s restaurant is affiliated with Plaintiff, a/k/a Chef
Addy, and the “Addy’s Barbeque” chain of restaurants.

47. Defendant’s use of the Infringing Mark and Infringing Domain Name is without

 
Oo Oo IN DO UW FF WY He

Nm Ww PO BO BO BR BR BRD RD ee
oo 4 KN wh BRB Ye YY KF CG Oo woe HS OHO OU RlUh UD UL LUD

 

 

Plaintiff's permission, consent or authorization.

48. On or around February 21 ,2019, Plaintiffs counsel wrote to Defendant (the
“Cease and Desist Letter”), detailing Plaintiffs rights in and to his “Addy’s Barbeque” mark
and demanding that Defendant cease using the Infringing Mark and the Infringing Domain
Name.

49. Defendant failed to respond and refused Plaintiff's request to cease using his
mark,

50. | Defendant’s use of the Infringing Mark is directly competitive with Plaintiff's
business and is substantially likely to cause confusion, mistake, or deception as to the source of
Defendant’s goods and services.

51. Defendant has organized a scheme to mislead, deceive and confuse customers
into believing that his restaurant is associated to, or sponsored, approved, endorsed or
otherwise affiliated with Plaintiff and to conduct business on Plaintiff's reputation and
goodwill.

Dissolution of the partnership

52. Plaintiff and Defendant Cheema formed a partnership in order to open and
operate a restaurant under Plaintiff's name.

53. Plaintiff rescinded from the partnership because Defendant Cheema did not
preserve the high quality that Plaintiff expected and maintained in his New Jersey restaurant,
and to which the reputation and the success of Addy’s Barbeque restaurants is attributable.

54. Notwithstanding the Trademark Infringement, upon the dissolution of the
partnership, Plaintiff Cheema refused to return to Plaintiff the equipment that Plaintiff

contributed to the partnership.

 
Co Oo YN A mH KF WB HP

Ny NO BH BPO NHN NV NY NR RO eR OO RE OO RO el
o yn BO UN fF WY NY SK TO OBO Be HT OH SF YD BS SH GS

 

 

55, Defendant Cheema still uses Plaintiff's equipment, recipes and know-how
without Plaintiff's authorization and consent.

56. Plaintiff left the equipment at the restaurant, having the understanding that
Defendants would cease using his name. reputation and recipes and operating under his
trademark.

57. Upon the dissolution of the partnership, Defendant Cheema continued making
use of partnership assets and property, including the equipment, the recipes and Plaintiff's
trademark and trade secrets, thereby breaching his fiduciary duty to his former partner.

58. Besides, after the dissolution, Partnership property remained property of the
Partnership.

59. Defendant Cheema’s exploitation of partnership assets must be accounted, and
the profits should be distributed among the partners, including Plaintiff.

60. Plaintiff devoted his effort to the partnership business.

61. Instead, Defendant Cheema pursued his individual endeavors.

62. Defendants still exploit Plaintiffs equipment, recipes and trademark which
constituted partnership assets, without having settled the accounts between the partnership and
the former partners.

63. Plaintiff never received the profits he was entitled to receive under the oral
partnership agreement with Defendant Cheema.

64. Plaintiff contributed to the partnership the equipment, which was indispensable
for the operation of the restaurant such as a fringe, a salamander heater, a cooker, a waffle
maker, a POS, a clay oven, table tops, and miscellaneous items for the kitchen such as pans,

pots, various tools.

 
oO Oo Oo YN DOD AH Fe DY YR

BB Bw Bw wR RO DR BRD DRD  e e
ao NY DO WD SF WY KY KF CO UO Ont DBD He FF HD BY eK

 

 

65. The amount that Plaintiff spent to purchase this equipment exceeded $20,000.

66. Plaintiff engaged also in training the personnel of the restaurant under the
partnership and worked as the head Chef of the restaurant from December 2017 to July 4",
2018.

67. Plaintiff agreed to receive 21,000 USD as a return for his contributions,
however he only received 6,000 USD.

68. During this time, Plaintiff had to employ other chefs for his restaurant in New

Jersey and incurred additional costs in order to pay their wages.

FIRST CAUSE OF ACTION

Federal Trademark Infringement: False designation of origin and Unfair

 

Competition (15 U.S.C. § 1125 (a))

 

69. Plaintiff repeats the allegations set forth in paragraphs | through 68 as if fully
set forth herein.

70. For nearly four years, Plaintiff has continuously and extensively used his
““Addy’s barbeque” mark and has built its reputation under the same mark.

71. Defendant’s Infringing Mark is identical to Plaintiff's Mark, and Defendants
activities conducted under the Infringing Mark are confusingly similar, related to, and directly
competitive with Plaintiff's restaurant business.

72. Defendant’s use of the Mark is likely to cause confusion, mistake, or deception
as to the source, sponsorship or approval of Defendant’s business and/or result in the mistaken
belief that Defendant is somehow legitimately affiliated, connected or associated with Plaintiff.

73. Defendant’s aforesaid acts constitute willful trademark and trade name

10

 
\o oo ~— oO wa & es) i) -

wm Bw BPO LV BR BR BR RD OR eet
So YA A B YW HP KF SoG Oo we AAW BR eH HS Oo

 

 

infringement in violation of the Lanham Act, 15 U.S.C. § 1125(a).

74. In virtue of Lanham Trademark Act, 15 U.S.C.A. §§ 1114 and 1125(a)
trademark protection extends to qualifying unregistered marks

75. Upon information and belief, Defendant adopted and used the Infringing Mark
with knowledge of Plaintiff's first use of the “Addy’s barbeque” mark and with the willful
intention to trade on Plaintiff's reputation.

76. This unlawful act entitles Plaintiff to recovery pursuant to 15 U.S.C. § 1117.

TT. By reason of Defendant’s aforesaid acts, Plaintiff has suffered and will continue
to suffer damage and injury to its “business” reputation and goodwill and will sustain loss of
revenues and profits.

78. Unless enjoined by this Court, Defendant will continue to perform the acts
complained of herein and cause said damages and injury, all to the immediate and irreparable

harm of Plaintiff. Plaintiff has no adequate remedy at law for Defendant’s wrongful acts.

SECOND CAUSE OF ACTION

Common Law Trade Name, Trademark and Service Mark Infringement and
Common Law Unfair Competition

79. Plaintiff repeats the allegations of paragraph | through 78 as if fully set forth
herein.

80. Plaintiff owns and enjoys common law trade name, trademark and service mark
rights in connection with its restaurant businesses.

81. Defendant’s use in commerce, without Plaintiffs consent, of the Infringing

Mark, alone or in connection with the operation of the restaurant in Elmont, is likely to cause

11

 
© Oo NY DR WH B&H BH HY

bm WN wD bw WH Wb VP bw PB ee ee ee em em ie
oOo ~~ AO UN BRB WH YB YF oO Oo mew HY ON Olu RUUD UMmrE CUCU

 

 

confusion, to cause mistake, and/or to deceive customers.

82. By these wrongful acts, Defendant has caused, and unless restrained by this
Court will continue to cause, serious and irreparable injury and damage to Plaintiff and to the
goodwill, reputation and proven success associated with Plaintiff's name.

83. Upon information and belief, Defendant profited or will profit by its wrongful
conduct and activities.

84. Upon information and belief, Defendant’s conduct complained of herein is
malicious, fraudulent, deliberate, and/or willful.

85. Plaintiff has no adequate remedy at law.

THIRD CAUSE OF ACTION
Federal Trademark Dilution (15 U.S.C. § 1125 (c))

86. Plaintiff repeats the allegations set forth in paragraphs | through 85 as if fully
set forth herein.

87. As a result of Plaintiff's widespread and continuous use of the “Addy’s
Barbeque” Mark over the past four years, that mark is famous within the meaning of the
relevant statutes.

88. Defendant’s use of the Infringing Mark that is nearly identical and/or
confusingly similar to the Plaintiff's Mark was willfully intended to target customers on
Plaintiff's reputation.

89. Defendant’s use of the Infringing Mark that is nearly identical and/or
confusingly similar to Plaintiff's famous mark, and which commenced after Plaintiff's Mark
became famous, has caused and continues to cause irreparable injury to Plaintiff and its

reputation and has diluted by tarnishment the distinctive quality Plaintiff's famous mark within

12

 
oOo fo tN DH UO SF WY PP

NO SN BN HB BO BN ON OND ORO Eee
oo sO ww Ft WY NY KK Oo OO Oo 1H DH OO Se HH USSU CO

 

 

the meaning of 15 U.S.C. § 1125 (c).

90. Upon information and belief, Defendant has profited or will profit by its
wrongful conduct and activities.

91. Defendant’s conduct complained of herein is malicious, fraudulent, deliberate,
and/or willful.

92. As a result of Defendant’s conduct, Plaintiff is entitled to injunctive relief, and

is entitled to recover all damages caused by reason of Defendant’s acts.

FOURTH CAUSE OF ACTION

 

Injury to Business Reputation/Trademark Dilution
(N.Y. Gen. Bus. L. 15 U.S.C. § 360-1)

93. Plaintiff repeats the allegations set forth in paragraphs | through 92 as if fully
set forth herein.

94. _Defendant’s aforesaid acts have created a likelihood of injury of Plaintiff's
business reputation and likelihood of dilution of the distinctive quality of the Plaintiff's Mark.

95. Defendant’s acts have caused and will continue to cause irreparable injury to

Plaintiff unless restrained by this Court, pursuant to N.Y. Gen Bus. L. 15 U.S.C. § 360-1.

FIFTH CAUSE OF ACTION
Cybersquatting (15 U.S.C. § 1125 (d))

 

96. Plaintiff repeats the allegations set forth in paragraphs | thorough 93 as if fully

set forth herein.

97. Defendant, with intent to profit from Plaintiff's mark, registered and used the

13

 
Oo Oo SN DBD HAH BP WY LH

WS Bw NH WH NHN PD HN RON mm ee Re ee eo em
CoN DR AW BRB YW NB S&F oO oO wm NY AN WH BB HY BY SFB CS

 

 

domain name www.addysbbq.com that is confusingly similar to or dilutive of the Plaintiff's
mark and domain name.

OF. Defendant’s aforesaid acts constitute cybersquatting in violation of the
Anticybersquatting Consumer Protection Act, 15 U.S.C. § 1125(d).

99. Plaintiff has been, and will continue to be, damaged by Defendant’s act in an
amount to be determined at trial.

100. Defendant’s acts are irreparably damaging to Plaintiff and will continue to
damage Plaintiff and its restaurant businesses unless enjoined by the Court. Plaintiff is without

an adequate remedy at law.

SIXTH CAUSE OF ACTION
Deceptive Acts and Practices (N.Y. Gen Bus L. § 349)

101. Plaintiff repeats the allegations set forth in paragraphs | through 100 as if fully
set forth herein.

102. Defendant’s activities constitute deceptive acts or practices in the conduct of its
business.

103. Defendant’s aforementioned deceptive acts are aimed at consumers, and are
materially misleading with respect to the source, sponsorship, or approval of Defendant’s
activities, and/or misleading suggest that Defendant is somehow legitimately affiliated,
connected, or associated with Plaintiff.

104. Plaintiff has been, and will continue to be, damaged by Defendant’s deceptive
acts and practices in an amount to be determined at trial.

105. Defendant has caused, and will continue to cause, irreparable injury to Plaintiff

14

 
oD CO SD NO UBUlUlhwhGUhD DU

NHN MO BD NR ND ND BRD Rae ae ea ea
So AN DH FF YW NY FH DBD OBO OH WS OH ry OB UBD hlhDD Um

 

 

and to the public unless restrained by this Court, pursuant to N.Y. Gen. Bus. L. § 349.
106. By reason of the willful nature of Defendant’s acts, Plaintiff is entitled to actual

damages, and trebling of its damages, and attorney’s fees, pursuant to N.Y. Gen. Bus. L. § 349.

SEVENTH CAUSE OF ACTION

Common Law Tort of Conversion

107. Plaintiff repeats the allegations set forth in paragraphs | through 107 as if full
set forth herein.

108. Plaintiff has the right of possession of the equipment that Defendants refused to
return which right is greater than Defendants right to possess this equipment.

109. Defendants have wrongfully interfered with Plaintiff's right to possess this
equipment which interference constituted conversion of this equipment.

110. Asa result of Defendants’ wrongful conversion, Plaintiff has been damaged.

111. Plaintiff has no adequate remedy at law.

112. Plaintiff requests, therefore, that the Court enter an order requiring defendants
to deliver to Plaintiff all the equipment that Plaintiff left to the Infringing restaurant after the
dissolution of the partnership.

113. Alternatively, Plaintiff is entitled to an award of damages in an amount to be
determined at trial.

EIGHTH CAUSE OF ACTION
Unjust Enrichment
(Only against defendant Cheema)

114. Plaintiff realleges and incorporates by reference each and every allegation
contained in paragraphs | through 113 of this complaint as if fully ser forth herein.

115. Defendants were enriched since Plaintiff spent considerable time working at the
restaurant, training the employees and the kitchen personnel, supplying the restaurant with the
necessary for its operation equipment and the recipes.

LS

 
—

olNUOlmlCUMOMS tO lh

Rm KN BO BRD RD RD ORD ORD ROO eee ae ea ea ea
ao nN Dn uN FF WY NY K§ CO OD Oo HS DR Hr BR WH PO Ke

 

 

116. Defendants were also enriched by using unlawfully and without permission or
consent, Plaintiffs trademark and tradename.

117. Plaintiff had reasonable expectation of receiving a compensation and profits for
the services he performed, the equipment he furnished and the use of his trademark.

118. Defendants enrichment was at Plaintiff's expense because the services
performed, and the equipment and recipes furnished by the Plaintiff was never paid to Plaintiff
by Defendants.

119. Plaintiff never received any profits from the operation of the restaurant under
the partnership.

120. Defendants upon the dissolution of the partnership continued exploiting the
recipes, the personnel trained by Plaintiff, Plaintiff's equipment and the trademark.

121. Defendants have enjoyed the benefit of the performed work, the equipment
furnished and the reputation of Plaintiff's trademark.

122. Plaintiff has repeatedly asked from Defendants to cease using his trademark,
recipes and equipment for their sole profit.

123. It is against equity and good conscience to allow Defendants to retain the
benefit sought to be recovered by Plaintiff.

124. Defendants have unjustly enriched by enjoying fruits of Plaintiff's work and
reputation.

125. Asa result, Plaintiff has been damaged in an amount to be determined at trial,

but not less than $ 30,000.

NINTH CAUSE OF ACTION

16

 
—

olUlNUDlUlUlUCOOUOOUMNSOCNDN OB

BO NM WB ND ND ND RD Re a
HS yA DH FF WHY NY S&F BD O0O CO IY DH WH BB WwW PPO Ye

 

 

Breach of Fiduciary duties against Partners
(Only against defendant Cheema)

126. Plaintiff repeats, reiterates and realleges each and every allegation contained in
paragraphs | through 125 as if fully set forth herein.

127, Plaintiff and Defendant Cheema had an oral agreement to form a partnership for
an indefinite period.

128. This agreement created a partnership at will.

129. Such a partnership at will may be dissolved at any time by any partner when
any of the partners expresses an intent not to continue longer.

130. Plaintiff decided to dissolve the partnership for the reasons explained in the
Complaint.

131. Pursuant to NY PARTNER § 68, a partner has the right to wind up.

132. Defendant Cheema has breached his fiduciary duties to the Partnership and
Plaintiff by not complying with Plaintiffs request to wind up Partnership’s Affairs and
attribute to Plaintiff what he is entitled to under NY PARTNER § 52, namely Plaintiff's
interest in the partnership; his share of the profits and surplus which is his personal property,

133. Defendant Cheema did not comply with the higher level of trust that is normally
present in partnerships between those involved in arm’s length business transactions.

134. Defendant Cheema as a partner breached the fiduciary duty of trust and loyalty
he owes to Plaintiff as a fellow partner.

135. Defendant Cheema through the Partnership with Plaintiff conducted a mala-fide
furtherance of his personal ends in the expense of Plaintiff and the Partnership.

136. Plaintiff has no adequate remedy at law.

137. Plaintiff is damaged as a result of Defendant Cheema’s breach of fiduciary
duties.

TENTH CAUSE OF ACTION
ACCOUNTING

138. Plaintiff repeats and realleges paragraphs | through 137 as if fully set forth
herein.

139. Defendants’ activities constitute trademark infringement

140. Defendants have conducted fraudulent conversion of Plaintiff's goodwill and

Le

 
o Oo SOA TH KR WB BP

NHN BM NH KH NH BRO RD ORO ORO me ei ee as
Oo YA DM FF BY YP FF OD Oo Oe HI RO th BR wD OD eH SD

 

 

rights in his trademark into their own profits through the use of Plaintiffs mark in connection
with the operation of a restaurant.

141. This conduct has caused Plaintiff to lose profits, because the consumers are
confused, and Defendants’ restaurant causes substantial damage to Plaintiffs reputation.

142. Moreover, Defendant Cheema’s activities also constitute breach of his fiduciary
duties owed to Plaintiff under the partnership.

143. Upon dissolution of a partnership, any partner is entitled to accounting.

144. Defendant Cheema is liable to account to Plaintiff for the profits he received
from the operation of the restaurant during the existence of the partnership, together with the
profits Defendant Cheema and the Infringing Company received from the unlawful
exploitation of Plaintiffs tradename, trade-secrets, recipes and equipment

145. The amount of the said profits is unknown to Plaintiff and cannot be ascertained
without an accounting.

146. Plaintiff has been damages as a result of Defendant’s misappropriation of his
trade secrets, conversion of his equipment, unauthorized use of his trademark and Defendant
Cheema’s breach of fiduciary duties.

147. Defendants profits should be accounted for and disgorged.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff requests that this Court enter judgement in its favor and
against Defendant on all its claims and award the following to Plaintiff:
1. Preliminary and permanent injunctive relief enjoining Defendant and his agents,
attorneys, employees, and all others in active concern or participation with them from:
(a) using the Infringing Mark that is confusingly similar to the Plaintiff's Mark in
connection with restaurant businesses and any other business which might to cause confusion

and deceit to consumers.

(b) using, directly or indirectly, www.addysbbq.com, or any other domain name that

18

 
oO CO SYD DN NH BR WH PO e&

NM BR BR BR BND ORD ORO ORO Ome ea a a
Poems &OSBEB SREB RRESBE Fe

 

 

contains the “Addy’s barbeque” mark, or any colorable imitation, simulation or typographical
variation of it, either alone or in combination with any other term, or any domain name that is
confusingly similar to any of the above;

(c) doing any act or thing that is likely to dilute the distinctiveness of the Plaintiff's
Name-Mark or that is likely to tarnish the goodwill associated with it:

2. An order requiring Defendant, her agents, servants, employees, attorneys, and all
others in active concert or participation with any of them, to assign to Plaintiff all the rights in
and to, the domain www.addysbbq.com as well as any other domain name covered by
Paragraph 1(b), and to take all steps necessary to effectuate the transfer of the Infringing

Domain to Plaintiff, as well as any other domain name covered by Paragraph 1|(b).

3. An order, pursuant to 15 U.S.C. § 1116 (a), directing Defendant to file with the Court
and serve on counsel for Plaintiff within thirty (30) days after the entry of injunction issued by
this Court, a sworn statement setting forth in detail the manner and form in which Defendant

has complied with the injunction:

5. The following damages:

(a) All profits received by Defendant as a result of his wrongful conduct, said amount
to be trebled, after an accounting, pursuant to 15 U.S.C. § 1117 N.Y. Gen. Bus. L. § 349, N.Y.
Gen. Bus. L. § 360-m, and/or any other applicable statute;

(b) All monetary actual and/or statutory damages sustained and to be sustained by
Plaintiff as a consequence of Defendant’s unlawful conduct, said amount to be trebled pursuant
to 15 U.S.C. § 1117 N.Y. Gen. Bus. L. § 349, N.Y. Gen. Bus. L. § 360-m, and/or any other

applicable statute;

(c)All exemplary and/or punitive damages to which Plaintiff under statutory or
common law;

19

 
Co Oo YN DB AH BR WH PO —

ae) mS) BF ob? WO 8 Be oe eee lee lel
sue oR RBBRBeE& eB RARREEBH ese

 

 

(d) Pre-judgement interest according to law;

(e) Plaintiff's reasonable attorney’s fees, pursuant to 15 U.S.C. § 1117, N.Y. Gen. Bus.
L. § 349, N.Y. Gen. Bus. L. § 360-m, and/or any other applicable statute, together with the
costs and disbursements of this action; and

6. Such other and further relief as the Court deems just and proper.

Dated: Astoria, New York
April 15, 2019 Respectfully submitted,
PARDALIS & NOHAVICKA,LLP

 

“Attorneys for the Named Plaintiff

35-10 Broadway, Suite 201

Astoria, NY 11106

Tel.: (718) 777 0400/Fax.:(718) 777 0599

20

 
